WILLIAMS CONTROLS, INC.

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is made as of January 10, 2003, between Williams Controls,
Inc., a Delaware corporation (the “Company”), and Dennis Bunday (“Executive”).

     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date hereof and ending as
provided in paragraph 4 hereof (the “Employment Period”).

     2. Position and Duties.

          (a) During the Employment Period, Executive shall serve as Executive
Vice President and Chief Financial Officer of the Company and shall have the
normal duties, responsibilities, functions and authority of such positions,
subject to the direction of the Company’s Board of Directors (the “Board”).

          (b) During the Employment Period, Executive shall report to the Chief
Executive Officer of the Company (the “CEO”) and shall devote his best efforts
and his full business time and attention (except for permitted vacation periods,
reasonable periods of illness or other incapacity and reasonable time and
attention devoted to civic and charitable activities) to the business and
affairs of the Company and its Subsidiaries. Executive shall perform his duties,
responsibilities and functions to the Company and its Subsidiaries hereunder to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

          (c) For purposes of this Agreement, “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.

     3. Compensation and Benefits.

          (a) Executive shall be paid an annual salary of $150,000, payable by
the Company in accordance with the Company’s customary payroll practices, but
not less often than monthly (such salary is herein referred to as the “Base
Salary”). The Base Salary shall be reviewed annually by the Board following the
end of each fiscal year during the Employment Period, beginning on September 30,
2003, and may be adjusted upward by such amount as the Board may determine as
appropriate in light of Executive’s and the Company’s performance and other
relevant market conditions.

1

--------------------------------------------------------------------------------

          (b) During the Employment Period, Executive shall be entitled to
participate in all of the Company’s employee benefit programs for which senior
executive employees of the Company are generally eligible.

          (c) In addition to the Base Salary, the Board shall award a bonus to
Executive following the end of each fiscal year during the Employment Period.
The target bonus shall be equal to 33% of Base Salary based on target parameters
to be set annually by the Board in its sole discretion, for such fiscal year;
provided that the bonus may be adjusted upward to 50% of Base Salary if the
Board, in its sole discretion, determines that extraordinary performance has
been achieved for such fiscal year.

          (d) All amounts payable to Executive as compensation hereunder shall
be subject to all required withholding by the Company.

     4. Term.

          (a) The Employment Period shall be for a term of four years commencing
on October 1, 2002 (the “lnitial Term”) and shall automatically be renewed on
the same terms and conditions set forth herein as modified from time to time by
the parties hereto for additional one-year periods beginning immediately after
the initial three-year term (each, an “Extended Term”), unless the Company or
Executive gives the other party written notice of the election not to renew the
Employment Period at least 90 days prior to the end of such Initial Term (or
Extended Term, as appropriate); provided that (i) the Employment Period shall
terminate prior to the end of such Initial Term (or Extended Term, as
appropriate) immediately upon Executive’s resignation, death or mental or
physical disability or incapacity, (ii) the Employment Period may be terminated
by the Company at any time prior to the end of such Initial Term (or Extended
Term, as appropriate) for Cause (as defined below) or without Cause and (iii)
the Employment Period may be terminated by the Executive at any time for Just
Reason (as defined below). Except as otherwise provided herein, any termination
of the Employment Period by the Company shall be effective as specified in a
written notice from the Company to Executive. Executive shall be deemed to have
resigned for “Just Reason” if he resigned in order to provide almost full-time
care or companionship for an expected period of more than six months to a
seriously or terminally ill immediate family member, as reasonably and in good
faith determined by the Board. Notwithstanding that the Initial Term commenced
on October 1, 2002, the parties hereto acknowledge that Executive has been
receiving an annual salary of $150,000 per annum since June 1, 2002.

          (b) In the event of death of Executive, this Agreement shall terminate
on the date of death and the estate of Executive shall be entitled to receive
benefits and expenses to which he is entitled under paragraph 3 here such
termination.

          (c) In the event that Executive becomes disabled and unable to perform
the essential functions of his job for a period of 90 days within a twelve-month
period as provided in this paragraph (a “Disability”), the Company will make
efforts to reasonably accommodate Executive as required by applicable state or
federal disability laws. However, the parties agree that, given Executive’s
position, it would be an undue hardship to the Company if Executive is absent
for more than 90 days within any twelve-month period.  

2

--------------------------------------------------------------------------------

Therefore, if as a result of incapacity due to physical or mental illness or
injury, Executive shall have been absent from his full-time duties hereunder for
90 days within any twelve-month period, then 30 days after receiving written
notice of such Disability, the Company may terminate Executive’s employment
hereunder. Executive shall be deemed to have a Disability within the meaning of
this paragraph only upon such reasonable, good faith determination by the Board
regarding Executive’s Disability, after it has appointed a physician reasonably
acceptable to Executive who has provided the Board with his opinion regarding
Executive’s Disability. In the event this Agreement is terminated as a result of
Executive’s Disability, Executive shall be entitled to receive any unpaid
compensation, benefits and expenses to which he is entitled under paragraph 3
hereof for employment prior to such termination.

          (d) If the Company declines to extend the first, second, third, fourth
or fifth one-year Extended Term of this Agreement for one year (i.e., the five
one-year terms during the period commencing on October 1, 2006 and ending on
September 30, 2011) pursuant to the same terms, Executive shall be entitled to
continue to (i) receive his Base Salary, and (ii) participate in employee
benefit programs for senior executive employees (other than bonus and incentive
compensation plans), as special severance payments and benefits from the date of
termination until the first-year anniversary of the effective date of such
termination, if and only if Executive has executed and delivered to the Company
the General Release substantially in form and substance as set forth in Exhibit
A attached hereto and only so long as Executive has not breached the provisions
of paragraphs 5, 6 and 7 hereof, and Executive shall not be entitled to any
other salary, compensation or benefits from the Company after termination of the
Employment Period (other than any other unpaid compensation, benefits and
expenses to which he is entitled under paragraph 3 hereof for employment prior
to such termination). The Base Salary payable pursuant to this paragraph 4(d)
shall be paid in accordance with the then current payroll policies of the
Company, but not less frequently than monthly. The amounts payable pursuant to
this paragraph 4(d) shall be reduced by 50% of the amount of any compensation
(including consulting fees) Executive receives, whether through self-employment,
re-employment with another employer, or consulting arrangements, during the
Severance Period (as defined below); provided, however that Executive shall have
no duty or obligation to seek employment or consulting arrangements during the
Severance Period. Upon request from time to time, Executive shall furnish the
Company with a true and complete certificate specifying any such compensation
earned or received by him during the Severance Period. For clarification
purposes only, nothing in this paragraph 4(d) shall be deemed to be affect the
terms of paragraph 7 hereof.

          (e) If the Company declines to extend the Initial Term of this
Agreement for one year (i.e., the Company declines to extend beyond September
30, 2006) pursuant to the same terms or if the Employment Period is terminated
by the Company without Cause prior to the end of the Initial Term or any
Extended Term, Executive shall be entitled to continue to (i) receive his Base
Salary, and (ii) participate in employee benefit programs for senior executive
employees (other than bonus and incentive compensation plans), as special
severance payments and benefits from the date of termination until the
first-year anniversary of the effective date of such termination, if and only if
Executive has executed and delivered to the Company the General Release
substantially in form and substance as set forth in Exhibit A attached hereto
and only so long as Executive has not breached the provisions of paragraphs 5, 6
and 7 hereof, and Executive shall not be entitled to any other salary,
compensation or benefits from the Company after termination of the Employment
Period (other than any other unpaid compensation, benefits and expenses to which
he is entitled under paragraph 3 hereof for employment prior to such
termination). The Base Salary payable pursuant to this paragraph 4(e) shall be
paid in accordance with the then current payroll policies of the Company, but
not less frequently than monthly. For clarification purposes only, nothing in
this paragraph 4(e) shall be deemed to affect the terms of paragraph 7 hereof. 

3

--------------------------------------------------------------------------------

          (f) If the Employment Period is terminated by the Company for Cause,
by Executive voluntarily, Executive declines to extend the term of this
Agreement pursuant to the same terms or the Company declines to extend the term
of this Agreement beyond September 30, 2011 pursuant to the same terms,
Executive shall only be entitled to receive his Base Salary prorated through the
date of termination (together with any other unpaid compensation, benefits and
expenses to which he is entitled under paragraph 3 hereof for employment prior
to such termination), and shall not be entitled to any other salary,
compensation or benefits from the Company or its Subsidiaries thereafter (except
as provided in paragraph 7). For all purposes of this Agreement, Executive’s
resignation from his employment with Company shall be deemed not to constitute
his resignation, and instead to be treated as a termination without Cause of his
employment by the Company (a “Good Reason”), if such resignation occurs no more
than 90 days after any of:

                 (i)      the Company reduces Executive’s duties not consistent
with the status of an executive;   (ii)      the Company requires Executive to
relocate his office more than 50 miles from its location at the inception of the
Employment Period; and   (iii)      the Company breaches any material provision
of this Agreement, and such breach is not remedied within days after the receipt
of notice from Executive.

For clarification purposes only, Executive’s resignation from his employment
with the Company during the period in which the division or plant for or in
which he primarily works is in the process of being shut down shall not be a
termination for Good Reason. During such circumstances, a termination for Good
Reason can only occur if (x) Executive resigns after such division or plant is
shut down, and (y) the Executive has completed all activities which are
requested of him and which are appropriate for an executive in connection with
the wind-up and subsequent start-up, if applicable, of a North American
successor operation. In the event the Employment Period terminates by reason of
a Good Reason, Executive shall be entitled to the payments and benefits provided
in paragraph 4(d) hereof; provided, however, that if such Good Reason is
pursuant to clause (iii) above, Executive shall be entitled to the payments and
benefits provided in paragraph 4(e) hereof (and not paragraph 4(d)).

4

--------------------------------------------------------------------------------

          (g) In the event Executive resigns for Just Reason, this Agreement
shall terminate upon the effective date of such resignation and Executive shall
be entitled to receive any unpaid compensation, benefits and expenses to which
he is entitled under paragraph 3 hereof for employment prior to such
termination.

          (h) In the event of termination of the Employment Period, all other
rights and benefits Executive (or Executive’s estate) may have under the
Executive Stock Agreement (as defined below) shall be determined in accordance
with the terms and conditions of such agreements. Except as otherwise expressly
provided herein, all of Executive’s rights to salary, bonuses, fringe benefits
and other compensation hereunder which accrue or become payable after the
termination or expiration of the Employment Period shall cease upon such
termination or expiration, other than those expressly required under applicable
law (such as the federal law known as COBRA) or as provided in paragraph 7. The
Company may offset any amounts Executive owes it or its Subsidiaries against any
amounts it or its Subsidiaries owe Executive hereunder; provided, however, that
the Company may not offset any claims for damages that it alleges against
Executive.

          (i) For the purposes of this Agreement, “Severance Period” means any
period in which Executive is receiving payments pursuant to paragraph 4(d) or
4(e) hereof.

          (j) For purposes of this Agreement, “Cause” means (i) the failure to
comply in all material respects with the terms of this Agreement, the Executive
Stock Agreement by and between the Company and Executive in the form attached
hereto as Exhibit B (the “Executive Stock Agreement”), or any other agreement
between Executive and the Company or any of its Subsidiaries, which failure is
not remedied within 30 days after the receipt of notice from the Company or any
of its Subsidiaries, (ii) any intentional act of dishonesty or disloyalty by
Executive that is materially injurious to the property, operations, business or
reputation of the Company or any Subsidiary thereof, (iii) any indictment or
conviction for a felony or conviction of a misdemeanor either involving theft or
resulting in incarceration for more than one week, (iv) any material act or
omission by Executive during his employment with the Company or any Subsidiary
thereof involving willful malfeasance or gross negligence in the performance of
his duties to the Company or any Subsidiary thereof or (v) Executive’s habitual
neglect or willful and repeated failure to comply with the lawful directives of
the Board (as set at a meeting of the Board in accordance with the Company’s
bylaws) or the CEO, which lawful directives in each case are appropriate for an
executive, and which neglect or failure is not remedied within 30 days after the
receipt of notice from the Company or any of its Subsidiaries.

     5. Confidential Information. Executive acknowledges that the information,
observations and data (including trade secrets) obtained by him while employed
by the Company concerning the business or affairs of the Company or any of its
Subsidiaries (“Confidential Information”) are the property of the Company or
such Subsidiary and are subject to substantial efforts by the Company or such
Subsidiary, as appropriate, to maintain and protect the confidential nature
thereof. Therefore, Executive agrees that he shall not disclose to any person
except to the extent required in the course of Executive’s service to the
Company or use for his own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a result of Executive’s acts or omissions. 

5

--------------------------------------------------------------------------------

Executive shall deliver to the Company at the termination or expiration of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) embodying or relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company or any of its Subsidiaries which he may then possess or have under his
control.

     6. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its Subsidiaries’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company (“Work Product”) belong to the Company or such Subsidiary. Executive
shall promptly disclose such Work Product to the Board and, at the Company’s
expense, perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

     7. Noncompete, Non-Solicitation.

          (a) In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of his employment
with the Company and its Subsidiaries he shall become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and its Subsidiaries and that his services shall be of special, unique
and extraordinary value to the Company and its Subsidiaries. Therefore,
Executive agrees that, during the Employment Period, during the Severance
Period, and for a period of twelve months after the termination of Executive’s
employment with the Company for any reason (the “Noncompete Period”), he shall
not directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
related to the manufacture or sale of (i) throttle controls (electronic,
hydraulic and pneumatic), Low Temperature Co-Fired Ceramic Sensors or Sensors
used in electronic throttle controls and related systems or (ii) other business
competing with the businesses of the Company or its Subsidiaries with which
Executive had direct contact or over which Executive had supervisory
responsibilities during the Employment Period. Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.

          (b) During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire (or permit any
entity in which he has hiring authority to hire) any person who either (A) is an
employee of the Company or any Subsidiary thereof or (B) was an employee of the
Company or any Subsidiary thereof on the date Executive’s Employment Period
terminated, or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee or other business relation of the Company or any
Subsidiary to cease doing business with the Company or such Subsidiary, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any Subsidiary (including,
without limitation, making any negative or disparaging statements or
communications regarding the Company or its Subsidiaries).

6

--------------------------------------------------------------------------------

          (c) If, at the time of enforcement of this paragraph 7, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in this paragraph 7 are reasonable and that he has reviewed the
provisions of this Agreement with his legal counsel.

          (d) In the event of the breach or a threatened breach by Executive of
any of the provisions of this paragraph 7, the Company, in addition and
supplementary to other rights and remedies existing in its favor, shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security).
In addition, in the event of an alleged breach or violation by Executive of this
paragraph 7, the Noncompete Period shall be tolled until such breach or
violation has been duly cured.

     8. Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

     9. Survival. Paragraphs 5 through 7 and 9 through 17 hereof shall survive
and continue in full force in accordance with their terms notwithstanding the
expiration or termination of the Employment Period.

     10. Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to the other
shall be in writing and delivered in person, by courier, by facsimile
transmission, by nationally recognized overnight delivery service or by
registered or certified mail, postage prepaid, return receipt requested, as
follows:

7

--------------------------------------------------------------------------------

            Notices to Executive:

  Dennis Bunday    4245 S.W. Comus  Portland Oregon 97219  Facsimile No.:
503-892-9549    With a copy (which shall not constitute notice) to:    Tonkon
Torp LLP  1600 Pioneer Tower  888 S.W. Fifth Avenue  Portland, OR 97204  Attn:
Jon W. Nickel  Facsimile No.: (503) 274-8779    Notices to the Company:   
Williams Controls, Inc.  14100 SW 72nd Avenue  Portland, OR 97224  Attn: Dennis
Bunday  Facsimile No.: (503) 624-3812    With a copy (which shall not constitute
notice) to:    American Industrial Partners  551 Fifth Avenue, #3800  New York,
NY 10176  Attn: Kirk R. Ferguson  Facsimile No.: (212) 986-5099       and   
American Industrial Partners  One Maritime Plaza, Suite 2525  San Francisco, CA
94111  Attn: Nathan L. Belden  Facsimile No.: (415) 788-5302     and    Kirkland
& Ellis  655 Fifteenth Street, Suite 1200  Washington, D.C. 20005  Attn: Robert
G. Marks  Facsimile No.: (202) 879-5200 


8

--------------------------------------------------------------------------------

Any party may, from time to time, designate any other address to which any such
notice to it or him shall be sent. Any such notice shall be deemed to have been
delivered upon receipt.

     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

     12. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by and against Executive, the Company and
their respective heirs, successors and assigns, except that Executive may not
assign his rights or delegate his duties or obligations hereunder without the
prior written consent of the Company.

     16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Oregon, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Oregon or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Oregon. In furtherance of the foregoing, the internal
law of the State of Oregon shall control the interpretation and construction of
this Agreement (and all schedules and exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement. 

9

--------------------------------------------------------------------------------

     18. Executive Stock Agreement. Notwithstanding anything herein or in the
Executive Stock Agreement to the contrary, unless and until the Executive Stock
Agreement is executed by the parties thereto, the Company is under no obligation
to sell, and Executive is under no obligation to purchase, shares of the
Company’s Series B Preferred Stock, 15% Redeemable Convertible Series.
Notwithstanding anything herein or in any stock option agreement to the
contrary, unless and until the Company grants Executive stock options pursuant
to the Company’s 2002 Stock Option Plan, the Company is under no obligation to
grant Executive options to purchase the Company’s Common Stock, par value $.01
per share.

[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

 

 

10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first written above.

WILLIAMS CONTROLS, INC.        By:            Name:            Title:         
   DENNIS BUNDAY 


 

 

11

--------------------------------------------------------------------------------

EXHIBIT A
TO EMPLOYMENT AGREEMENT

GENERAL RELEASE

     I, Dennis Bunday, in consideration of and subject to the performance by
Williams Controls, Inc., a Delaware corporation (together with its subsidiaries,
the “Company”), of its material obligations under the Employment Agreement,
dated as of January 10, 2003 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below.

1.      

I understand that certain of the payments or benefits paid or granted to me
under paragraph 4(d) or 4(e) of the Agreement represent, in part, consideration
for signing this General Release and are not salary, wages or benefits to which
I was already entitled. I understand and agree that I will not receive the
payments and benefits specified in paragraph 4(d) or 4(e) of the Agreement
(other than for any other unpaid compensation, benefits and expenses to which I
am entitled under paragraph 3 of the Agreement for employment prior to
termination) unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter or breach this
General Release.

  2.

Except as provided in paragraph 4 below, and except for compensation and
benefits I am entitled to under the terms of the Agreement, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

12

--------------------------------------------------------------------------------


3.      

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

  4.

I agree that this General Release does not waive or re1ease any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

  5.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and everyone of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

  6.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

  7.

I agree that I will forfeit all cash amounts payable by the Company pursuant to
the Agreement that would not have otherwise been paid but for my signing this
General Release if I challenge the validity of this General Release. I also
agree that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return an payments received by me pursuant to the Agreement.

  8.

I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 

13

--------------------------------------------------------------------------------


9.      

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

  10.

I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including lodging and meals, upon my submission of receipts.

  11.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement.

  12.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14

--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

                                     (iv)      

I HAVE READ IT CAREFULLY;

  (v)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

  (vi)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

  (vii)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

   (viii)

I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON JANUARY 10, 2003 TO CONSIDER IT AND THE
CHANGES MADE SINCE THE NOVEMBER 1, 2002 VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

    (ix)

THE CHANGES TO THE AGREEMENT SINCE NOVEMBER 1, 2002 EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.

    (x)

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

    (xi)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

    (xii)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:  _______________ ___,200__        DENNIS BUNDAY 

15

--------------------------------------------------------------------------------